Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the Application filed on 08/04/2020. Claims 1-20 are pending in this application. The claims are examined and rejected accordingly.

Examiner Comments
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Pub. No.: 20190392396 A1, Publication Date: December 26, 2019 ) in view of Yaseen et al (Pub. No.:  20200218766  A1, Pub. Date: 2020-07-09)  in further view of Mohaideen et al  (Pub. No.: US 20190286644, Pub. Date: 2019-09-19.)

Regarding independent Claim 1,
	Liu teaches a system comprising:
a model comprising an ontology (see Liu: Fig.1, [0039], “ relationships between different entities (e.g., people, employers, educational institutions, organizations, groups, etc.). Frequently, a social graph is a digital representation of real-world relationships.”); 
a conversation graph model (see Liu: Fig.3, [0039], “graph data structure 300 represents an interactive dialogue (e.g., one or more sets of an incentive content item, a call-to-action content item, and a reward content item) in the conversation graph.”); and 
at least one conversation instance (see Liu: Fig.2, [0050], “A feature 202 is an individual measurable property of a phenomenon being observed.”) 10
a server comprising a computing device coupled to a network and comprising at least one processor executing instructions within a memory  (see Liu: Fig.1,[0036], illustrating client-server computing system that includes server module(s) 124”), which, when executed, cause the system to: 
receive, from a client device, a request to execute a conversation graph (see Liu: Fig.5, [0075], “At operation 506, the conversation graph module 402 dynamically adjusts the conversation graph associated with the user identifier. The dynamic adjusting of the conversation graph is based on an indication of a first action, by the user, received by the access module 408 (i.e. server) from the client device in response to the prompt.”); 
select the conversation graph model from the database (see Liu: Fig.5, [0075], “The dynamic adjusting includes selecting a first node of the conversation graph  based on the first action.” i.e. the conversation graph is located at database 138 as shown in Fig.2); 15
execute a node within the conversation graph model ( see Liu: Fig.5 , [0076], “the indication (execution of a node) of the first action includes a selection of a user interface element in the user interface associated with the online service.”), an execution of the node comprising: 
generating a Graphical User Interface (GUI) (see Liu: Fig.5, [0077], “ the display module 406 generates and causes display, in the user interface, of a first incentive content item associated with a first interactive dialogue represented by the first node of the conversation graph, and a first call-to-action content item associated with the first incentive content item.”), comprising: 
a first GUI component displaying a content (see Liu: Fig.5, [0075], “The user interface element may indicate a particular context (e.g., a company web page, a web page to enhance a user profile, a web page pertaining to making new social networking connections, a web page to generate a job application, etc.) associated with the online service.”)
a second GUI component receiving, from a user, a user input (see Liu: Fig.5, [0076], “ The first node represents a particular interactive dialogue pertaining to the particular context. For example, one of a plurality of interactive dialogues associated with the context of improving a user profile may guide the user through posting a user's picture in the context of improving the user profile of the user.” i.e. a user input ) );
20transmitting the GUI to the client device for display (see Liu:  Fig.5, [0063], “ The executing of the software application results in generating and causing ( the display is set to the client device) display, by the display module 406, of a user interface on the client device. The user interface including a prompt related to job-seeking guidance for the user.”); 
receiving, from the client device, the user input (see Liu: Fig.1, [0018], “The user interface caused to display on the client device includes a prompt related to job-seeking guidance for the user. For example, the prompt states “Help me land my dream job,” and includes a mechanism (e.g., a button) that can be activated by the user to indicate that the user is interested in engaging with the software application to receive job-seeking guidance.”); and 
executing a first software instruction in the node, based on the user input ( see Liu: Fig.7, [0086], “At operation 704, the causing of the display of the first incentive content item and of the first call-to-action content item, by the display module 406, is performed as a result of the executing of a first software module.”); 
	
Liu  does not explicitly teach or disclose the system wherein:
identify at least one token within the user input
responsive to the at least one token matching a conversation context data 25associated in a database with the at least one token: 
suspend execution of the first software instruction; 
identify an abstract node associated in the database with the conversation context data; 
identify a specialized node associated in the database with conversation 30context data and the abstract node; and 
execute a second software instruction within the specialized node.

However, Yaseen teaches the system wherein:
identify at least one token within the user input (see Yaseen: Fig.6, [0133], transmit the verification token to the enterprise instance authentication server 606 so that the enterprise instance authentication server 606 can then validate the verification token…he enterprise instance authentication server 606 may then verify the authenticity of the chat message (user input) by verifying the verification token in the chat message against a token that has been registered by the third-party entity with the enterprise for the third-party application.”)
responsive to the at least one token matching a conversation context data 25associated in a database with the at least one token (see Yaseen Fig.6, [0133], “The enterprise instance authentication server 606 may then verify the authenticity of the chat message by verifying the verification token in the chat message against a token that has been registered by the third-party entity with the enterprise for the third-party application”), suspend execution of the first software instruction (see Yaseen: Fig.6, [0134], “ff the determination is that the accounts have been linked, then the procedure may terminate (suspend first software instruction) and the user may be enabled to interface with the conversation-based system via the third-party application.”)
	Because both Liu and Yaseen are in the same/similar field of conversation-based computing system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Liu to include the system that identify at least one token within the user input and suspend execution of the first software instruction as taught 25associated in a database and execute a second software instruction within the specialized node as taught by Yaseen. One would have been motivated to make such a combination in order to provide users an efficient, time saving and inexpensive to implement natural language conversation system by considering every possible situation that may arise during a natural language conversation.( see Yaseen  [0001])

Liu  and Yaseen does not explicitly teach or suggest the system wherein:
responsive to the at least one token matching a conversation context data 25associated in a database with the at least one token: 
identify an abstract node associated in the database with the conversation context data; 
identify a specialized node associated in the database with conversation 30context data and the abstract node; and 
execute a second software instruction within the specialized node.

However, Mohaideen teaches the system comprising :
responsive to the at least one token matching a conversation context data 25associated in a database with the at least one token (see Mohaideen :Fig.10, [0094], “At step 1010, control circuitry 804 determines a first token in the first query. For example, control 1012
circuitry 804 may determine a first token “Beethoven” in the first query. In some embodiments, control circuitry 804 determines the first token in the first query by identifying a first term and a second term in the first query, determining the first term is a filler word, determining the second term is not a filler word, and assigning the second term to be the first token.”): 
identify an abstract node associated in the database with the conversation context data (see Mohaideen :Fig.4, [0040], example of identified abstract Node 420 and Node 416); 
identify a specialized node associated in the database with conversation 30context data and the abstract node (see Mohaideen: Fig.4, [0040], example of identified specialized Node 404, 406, 410 and 422); and 
execute a second software instruction within the specialized node (see Mohaideen :Fig.10, [0103], “control circuitry 804 retrieves a second search result for the updated second query from the database. At step 1028, control circuitry 804 generates for display the second search result. In some embodiments, control circuitry 804 receives an indication from the user input device that the determined type of conversation continuity is incorrect and a corrected type of conversation continuity.”)
	Because Liu, Yaseen and Mohaideen  are in the same/similar field of interactive dialogues between a computing system and a user, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Liu to include the system that identify an abstract and specialized nodes  based on token matching a conversation context data 25associated in a database and execute a second software instruction within the specialized node as taught by Mohaideen. One would have been motivated to make such a combination in order to provide users an efficient, accurate and versatile natural language conversation system by considering every possible situation that may arise during a natural language conversation.( see Mohaideen  [0002])

Regarding Claim 2,
	Liu, Yaseen and Mohaideen teaches all the limitations of Claim 1. Mohaideen further teaches system to: 
identify, within the database, a plurality of specialized nodes comprising the 35specialized node and at least one additional specialized node (see Mohaideen :Fig.4, [0040], example of identified specialized Node 404, 406, 410 and 422), and 26Attorney Docket No. #10 (148336.00018) 
determine a confidence value score for each of the plurality of specialized nodes (see Mohaideen :Fig.4, [0080],The media guidance data may include a model (e.g., a survivor model) used for generating a score that indicates a likelihood a given user will terminate access to a service/source.”),and 
execute the at least one software instruction in a specialized node in the plurality of specialized nodes, selected based on its confidence value score (see Mohaideen: Fig.4, [0080], “For example, the media guidance application may process the viewer data with the subscription data using the model to generate a value or score that indicates a likelihood of whether the given user will terminate access to a particular service or source. In particular, a higher score may indicate a higher level of confidence that the user will terminate access to a particular service or source. Based on the score, the media guidance application may generate promotions that entice the user to keep the particular service or source indicated by the score as one to which the user will likely terminate access.”)
	Because Liu, Yaseen and Mohaideen  are in the same/similar field of interactive dialogues between a computing system and a user, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Liu to include the system that identify specialized node based the determination of confidence value score for each of the plurality of specialized nodes and execute software instruction in a specialized node selected based on its confidence value score as taught by Mohaideen . One would have been motivated to make such a combination in order to provide users an efficient and accurate and versatile natural language conversation system by considering every possible situation that may arise during a natural language conversation.( see Mohaideen  [0002])

Regarding Claim 3,
	Liu, Yaseen and Mohaideen  teaches all the limitations of Claim 1. Mohaideen further teaches system to: 
responsive to the at least one token not matching a conversation context data associated in a database with the at least one token  (see Mohaideen: Fig.10, [0094], At step 1010, control circuitry 804 determines a first token in the first query. For example, control circuitry 804 may determine a first token “Beethoven” in the first query. In some embodiments, control circuitry 804 determines the first token in the first query by identifying a first term and a second term in the first query, determining the first term is a filler word, determining the second term is not a filler word, and assigning the second term to be the first token. For example, control circuitry 804 may identify “some” and “Beethoven” among other terms in the first query. Control circuitry 804 may determine “some” to be a filler word and “Beethoven” to be not a filler word. Control circuitry 804 may assign “Beethoven” as the first token.”): 
complete processing of the first software instruction (see Mohaideen: Fig.10, [0094], “determining the first term is a filler word, determining the second term is not a filler word, and assigning the second term to be the first token. For example, control circuitry 804 may identify “some” and “Beethoven” among other terms in the first query. Control circuitry 804 may determine “some” to be a filler word and “Beethoven” to be not a filler word. Control circuitry 804 may assign “Beethoven” as the first token”); 10
identify, within the conversation graph model, an edge associated in the conversation graph model database with the node and a target node stored in the conversation graph model (see Mohaideen: Fig.10, [0095], “control circuitry 804 determines a second token in the second query. For example, control circuitry 804 may determine “Dog” to be a second token in the second query. At step 1014, control circuitry 804 identifies first entity data for the first token. The first entity data may include a first entity type for the first token, a first probability that the first entity type corresponds to the first token, a second entity type for the first token, and a second probability that the second entity type corresponds to the first token.”); 
identify, within the conversation graph model, at least one condition associated with the node (see Mohaideen: Fig.10, [0095], For example, control circuitry 804 may identify a first entity type “Musician” and a first probability of 0.75 and a second entity type “Dog” and a second probability of 0.25. At step 1016, control circuitry 804 identifies second entity data for the second token. The second entity data may include a third entity type for the second token, a third probability that the third entity type corresponds to the second token, a fourth entity type for the second token, and a fourth probability that the fourth entity type corresponds to the second token.); 15
responsive to the user input satisfying the at least one condition, execute a second software instruction within the target node (see Mohaideen: Fig.10, [0097], “control circuitry 804 applies the first token, the second token, the first entity data, the second entity data, and the one or more graph connections as inputs to an artificial neural network (e.g., artificial neural network 500). In some embodiments, control circuitry 804 applies the first token, the second token, the first entity data, the second entity data, and the one or more graph connections as inputs to the artificial neural network.”)
	Because Liu, Yaseen and Mohaideen  are in the same/similar field of interactive dialogues between a computing system and a user, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Liu to include the system to execute a second software instruction within the target node responsive to the at least one token not matching a conversation context data associated in a database as taught by Mohaideen . One would have been motivated to make such a combination in order to provide users an efficient and accurate and versatile natural language conversation system by considering every possible situation that may arise during a natural language conversation.( see Mohaideen  [0002])

Regarding Claim 4,
	Liu, Yaseen and Mohaideen  teaches all the limitations of Claim 3. Mohaideen further teaches system to select the edge from a plurality of candidate edges associated in a knowledge model with the 20node (see Mohaideen: Fig.4, [0040], “The graph connection between node 418 “Red Sox” and node 420 indicates they are a sports team. The graph connection between node 418 and 426 indicates their stadium is “Fenway Park.” In yet another example, the interactive media guidance application may retrieve a graph connection between node 434 “Beethoven” and node 440 “Dog.” The common nodes 442 and 444 indicate they are movies starring “Beethoven” the “Dog.” Alternatively, the interactive media guidance application may retrieve a graph connection between node 434 “Beethoven” and node 446 “Musician.” The common nodes 436 and 428 indicate they are movies starring “Beethoven” the “Musician.”)
	Because Liu, Yaseen and Mohaideen  are in the same/similar field of interactive dialogues between a computing system and a user, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Liu to include the system to select the edge from a plurality of candidate edges associated in a knowledge model with the 20node taught by Mohaideen . One would have been motivated to make such a combination in order to provide users an efficient and accurate and versatile natural language conversation system by considering every possible situation that may arise during a natural language conversation.( see Mohaideen  [0002])

Regarding Claim 5,
	Liu, Yaseen and Mohaideen  teaches all the limitations of Claim 1. Mohaideen further teaches system to: 
identify, as a result of an execution of the second software instruction (see Mohaideen :Fig.10, [0103], “control circuitry 804 retrieves a second search result for the updated second query from the database. At step 1028, control circuitry 804 generates for display the second search result. In some embodiments, control circuitry 804 receives an indication from the user input device that the determined type of conversation continuity is incorrect and a corrected type of conversation continuity.”): 
a change in a node state associated with the first software instruction  (see Mohaideen: Fig.10, [0103], “Control circuitry 804 updates one or more weights in the artificial neural network based on the corrected type of conversation continuity.”); or25 a change in a conversation context associated with the second software instruction.
	Because Liu, Yaseen and Mohaideen  are in the same/similar field of interactive dialogues between a computing system and a user, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Liu to include the system to change in a node state associated with the first software instruction as taught by Mohaideen . One would have been motivated to make such a combination in order to provide users an efficient and accurate and versatile natural language conversation system by considering every possible situation that may arise during a natural language conversation.( see Mohaideen  [0002])

Regarding Claim 6,
	Liu, Yaseen and Mohaideen  teaches all the limitations of Claim 1. Yaseen further teaches system to: 
generate a second GUI (see Yaseen: Fig.4A, [0104], see for example “4A “Get help with my product,” “Return or Replace Items,” and “Track My Order.” Each of these three topics may have an associated GUI element, such as elements 402, 404, and 406, respectively. In addition, GUI 400 may include a “New Topic” element 408 that the operator can select to add a new topic. Further, each topic may include an “Actions” drop-down menu element 410 that, when selected, causes a drop-down menu to appear.”), comprising: 30
a first GUI panel comprising at least one conversation graph management GUI component configured to create, read, update, or delete a conversation graph (see Yaseen: Fig.4A, [0104], GUI 400 may include a “New Topic” element 408 that the operator can select to add a new topic.); 
a second GUI panel comprising at least one conversation graph component GUI component comprising a node representation, a 27Attorney Docket No. #10 (148336.00018) start node representation, an end node representation, an error node representation, and an edge representation (see Yaseen: Fig.4e, [0112], “ illustrates an example GUI 430 for editing or adding one or more snippets associated with a goal. As shown, GUI 430 includes five prompts, each of which ask the user to provide information regarding the item to be returned, such as “Why do you want to return this item?” and “Can you take a picture of the “+Vars.vItemName+”?””); 
a third GUI panel comprising a pallet onto which a second user may drag and drop at least one conversation graph component GUI 5component from the second GUI panel to generate at least one conversation graph (see Yaseen: Fig.4F, [0114], “illustrates an example GUI 440 for editing or adding a field associated with a topic. In particular, GUI 440 illustrates a “Reason” field that relates to a user-selection of a reason for why the user seeks to return or replace an ordered product. The field is named in the “Name” element 442 of the GUI 440. Further, GUI 440 includes a “Type” element 444 that indicates that the “Reason” field is a “Static Picker” type—namely, a predefined list of items from which the user may select. As such, GUI 440 also includes a “Pick Map” section 446 with three “Value” elements 448, 450, and 452, where the operator can define what the “Reason” list of selectable items comprises, such as “Arrived damaged,” “Changed my mind,” and “Doesn't fit.”); 
transmit the second GUI to a second user device for display (see Yaseen: [0079], “, if the user selects a “Return or Replace Items” command of an application running on the front-end device, the front-end device may transmit data representative of that command, and execution module 102 may then determine that the command corresponds to the topic of “Return or Replace Items” and thus select the conversation model corresponding to that topic. In particular, conversation manager 140 may search through conversation model(s) 154 for the conversation model corresponding to that topic.”); 
receive, from the second GUI, the at least one conversation graph (see Yaseen: Fig.4D, [0109], “illustrates an example GUI 428 for adding, editing, and/or deleting goals (i.e., “Tasks,” as shown) of the conversation model—namely, for the “Track My Order” topic. As shown, GUI 428 includes three columns relating to the goals: “Title,” “Name,” “Type,” and “Mode.” In FIG. 4D, the “Title” of the goal may represent a high-level definition of the goal. Further, the “Name” of the goal identifies each action of the goal, and the “Type” of the goal may specify whether the action is an action where the conversation-based system receives information from the user (e.g., “Consumer to System”) or an action where the user receives information from the conversation-based system (e.g., “System to Consumer.”), and 
store the at least one generation graph in the database (see Yaseen: Fig.2, [0088], “Back-end computing system 206 may include topic-specific content 214, such as content specific to various services provided by the enterprise, to which various conversation models may define references.”)
	Because both Liu and Yaseen are in the same/similar field of conversation-based computing system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Liu to include the system that generate GUI panels to design conversation graph components to display and store as taught by Yaseen. One would have been motivated to make such a combination in order to provide users an efficient, time saving and inexpensive to implement natural language conversation system by considering every possible situation that may arise during a natural language conversation.( see Yaseen  [0001])

Regarding Claim 7,
	Yaseen and Mohaideen  teaches all the limitations of Claim 6. Yaseen further teaches system to: 
generate, within the second GUI control panel:
a condition conversation graph component GUI component (see Yaseen: Fig.4A, [0104], see for example “4A “Get help with my product,” “Return or Replace Items,” and “Track My Order.” Each of these three topics may have an associated GUI element, such as elements 402, 404, and 406, respectively. In addition, GUI 400 may include a “New Topic” element 408 that the operator can select to add a new topic. Further, each topic may include an “Actions” drop-down menu element 410 that, when selected, causes a drop-down menu to appear.”):  
a context conversation graph component GUI component (see Yaseen: Fig.4A, [0104], see for example “4A “Get help with my product,” “Return or Replace Items,” and “Track My Order.” Each of these three topics may have an associated GUI element, such as elements 402, 404, and 406, respectively. In addition, GUI 400 may include a “New Topic” element 408 that the operator can select to add a new topic. Further, each topic may include an “Actions” drop-down menu element 410 that, when selected, causes a drop-down menu to appear.”)
15trigger conversation graph component GUI component (see Yaseen: Fig.4A, [0104], see for example “4A “Get help with my product,” “Return or Replace Items,” and “Track My Order.” Each of these three topics may have an associated GUI element, such as elements 402, 404, and 406, respectively. In addition, GUI 400 may include a “New Topic” element 408 that the operator can select to add a new topic. Further, each topic may include an “Actions” drop-down menu element 410 that, when selected, causes a drop-down menu to appear.”):  
a subgraph conversation graph component GUI component (see Yaseen: Fig.4A, [0104], see for example “4A “Get help with my product,” “Return or Replace Items,” and “Track My Order.” Each of these three topics may have an associated GUI element, such as elements 402, 404, and 406, respectively. In addition, GUI 400 may include a “New Topic” element 408 that the operator can select to add a new topic. Further, each topic may include an “Actions” drop-down menu element 410 that, when selected, causes a drop-down menu to appear.”):  
	Because both Liu and Yaseen are in the same/similar field of conversation-based computing system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Liu to include the system that generate GUI panels to design conversation graph components to display and store as taught by Yaseen. One would have been motivated to make such a combination in order to provide users an efficient, time saving and inexpensive to implement natural language conversation system by considering every possible situation that may arise during a natural language conversation.( see Yaseen  [0001])

Regarding independent Claim 8, 
	Claim 8 is directed to method claim  and Claim 8 has the same/similar claim limitations as Claim 1 and is rejected with the same rationale.
Regarding Claim 9-14,
	Claims 9-14 are directed to method claim and the claims have the same/similar claim limitations as claim 2-7 and are rejected with the same rationale. 

Regarding independent Claim 15,
	Claim 15 is directed to a system claim and the Claim has the same/similar claim limitations as Claim 1 and is rejected with the same rationale.

Regarding Claim 16-20,
	Claims16-20 are directed to a system claim and the claims have the same/similar claim limitations as claim 2-6 and are rejected with the same rationale

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20060031361 A1
Bailey; Thomas Jack Geraint
Title: Method And Apparatus For Conversational Annotation For Instant Messaging Systems
Description: graphical user interface; determining a selection of two or more existing messages; creating, on an instruction from the GUI, a relationship between the selected messages; and indicating, using links or edges on between the messages, the relationship between the message
US 20130246392 A1
Farmaner; Gary
Title: Conversational System And Method Of Searching For Information
Description: voice based, contextual, conversational and interactive search on network 
US 20150348551 A1
GRUBER; Thomas R.
Title: Multi-Command Single Utterance Input Method
Description: handling a multi-part voice command for a virtual assistant. 



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem Shalu/Examiner, Art Unit 2177    

                                                                                                                                                                                                    /CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177